Title: To George Washington from the North Carolina Ratifying Convention, 4 December 1789
From: North Carolina Ratifying Convention
To: Washington, George

 
          Fayette Ville, State of North Carolina
          Sir,4th of December 1789.
          By order of the Convention of the People of this State, I have the honor to transmit to you the Ratification and adoption of the Constitution of the United States by the said Convention in behalf of the People. With sentiments of the highest consideration and Respect, I have the honor to be, Sir, Your most faithful and Obedient Servant
          
            Samuel JohnstonPresident of the Convention.
          
        